 

Exhibit 10.15

[gwcufqiv2dno000001.jpg]

 

July 2, 2015

 

Juliette Rizkallah

263 Coronado

San Carlos, California 94070

Dear Juliette:

I am excited about the prospect of you joining SailPoint Technologies, Inc.
(“SailPoint”). Your skills and abilities will be a great addition to the team
and I look forward to working with you. This letter confirms the details of
SailPoint’s offer of employment as the Chief Marketing Officer with a proposed
start date on or before July 27, 2015.

 

 

1.

Compensation. Your annual base salary will be $260,000; paid semi-monthly (on
the 15th and last day of each month) consistent with our standard payroll
procedures, and reduced by payroll deductions and all required withholdings.

 

You will also be eligible for a bonus of 35% of your annual salary based on
achievement of corporate goals as set forth by the SailPoint Board of Directors
Compensation Committee.

 

 

2.

Stock Options. Subject to approval by SailPoint’s Board of Directors, you will
be granted an option to purchase 150,000 shares of SailPoint Common Stock at the
fair market value on the date the Board approves the option grant. Half of these
shares (50%) will vest based on a time- based schedule and half (50%) will vest
on a performance-based schedule.

 

When approved by the Board of Directors, your grant will include the following
change of control provision:

 

“In the event both (i) a Sale of the Company occurs and (ii) Purchaser’s
continuous status as a Service Provider is terminated either (A) by the Company
or the acquiring entity without Cause or (B) by Purchaser for Good Reason, in
either case, within the twelve month period immediately following such Sale of
the Company, then 100% of the Unvested Restricted Stock shall become vested as
of the termination of Purchaser’s status as a Service Provider; provided,
however, that if Purchaser’s continuous status as a Service Provider ceases
prior to any Sale of the Company, then no Unvested Restricted Stock shall vest.”

 

Additionally, language will be included in your stock option agreement that is
similar in substance to the following terms:

 

For a partial year of service, an employee will receive partial year vesting
credit for shares subject to achievement of the EBITDA target, upon achievement
of that target. Vesting will be calculated based upon the number of service
months in the initial year of service (based on the calendar year).

 

 

 

--------------------------------------------------------------------------------

 

Please refer to the Stock Option agreement for specific details regarding
vesting schedules and change of control terms.

 

“Cause” means that employee should be dismissed as a result of (i) employee’s
conviction of a felony (ii) employee engaging in any other act of fraud,
intentional misrepresentation, moral turpitude, misappropriation or
embezzlement, illegality or unlawful harassment which, as determined by the
Chief Executive Officer in good faith and in light of all available facts,
would: (A) materially adversely affect the business or the reputation of the
Company with its current or prospective customers, suppliers, lenders and/or
other third parties with whom the Company does or might do business; or

(B) expose the Company to a risk of material civil or criminal legal damages,
liabilities or penalties; (iii) the repeated willful failure by employee to
follow the reasonable directives of the Board or Chief Executive Officer in
connection with the business affairs of the Company, or (iv) any material breach
by employee of this Agreement or material violation of the Company’s policies or
(v) willful and deliberate non-performance of duty by employee in connection
with the business affairs of the Company, provided, however, in the event of
termination based on (iii), (iv) or (v), employee will have a period of thirty

(30) days after written notice to employee from the Company to cure the
circumstance, if curable.

“Good Reason” shall be deemed to occur if: (1) (a) there is a reduction of more
than ten percent (10%) of your base compensation unless in connection with
similar decreases in the base compensation of other executive officers of the
Company, or (b) the company relocates your primary work location outside of the
Austin, Texas metropolitan area without your written consent, or (3) there is a
change of title, or material reduction in your duties or responsibilities that
is inconsistent with your position and (2) within the thirty (30) day period
immediately following such event you notify the Company of the occurrence of the
event constituting Good Reason and that you are electing to terminate your
employment relationship with the Company if the Company fails to cure such
event. The Company shall have a thirty (30) day period to cure such event. If
the Company affects a cure within such period, you shall not be eligible to
terminate for Good Reason.

 

 

3.

Moving Expense Reimbursement. SailPoint agrees to reimburse you for up to
$25,000 of your actual, documented “qualified” (per IRS rules) moving expenses
(“Moving Expense Reimbursement”). You will be reimbursed for any such expenses
reasonably incurred by you and submitted with reasonable documentation to
SailPoint on or before October 1, 2015. Should you resign or be terminated for
cause within twelve (12) months of your start date, you will be required to
reimburse SailPoint 100% of the Moving Expense Reimbursement paid to you. Your
signature below authorizes SailPoint to deduct reimbursement of the moving
expenses from any monies owed to you upon your termination. For avoidance of
doubt, SailPoint does not reimburse for costs incurred related to buying or
selling of residential property.

 

In the event that your continuous status as an employee is terminated by the
Company without Cause within twelve months of your start date, you will be
eligible for reimbursement of up to $25,000 of your actual, documented,
“qualified” (per IRS rules) moving expenses for return relocation to your home
state of California.

 

4.

Benefits. You will be eligible to participate in a comprehensive package of
employee benefits, which includes medical, dental, vision, group life insurance
and a 401(k) plan. Details of these and other benefit options will be provided
to you at the New Hire Orientation session, scheduled for

2

--------------------------------------------------------------------------------

 

 

your first day.

 

 

5.

Work Authorization. In compliance with Federal Immigration law, this offer of
employment is contingent upon your ability to provide proof of eligibility and
right to work in the United States. This documentation must be provided within 3
business days of  the effective date of your employment.

 

 

6.

Background Check. As a condition of accepting this offer of employment, you may
be required to submit to a background screening. Unsatisfactory results from,
refusal to cooperate with, or any attempt to affect the results of this check
may result in termination of employment.

 

 

7.

Employment, Proprietary Information, and Invention Assignment Agreement. As a
condition of accepting this offer of employment, you will be required to
complete, sign and return SailPoint Employment, Proprietary Information, and
Invention Assignment Agreement.

 

 

8.

General. This offer letter, the Employment, Confidential Information and
Invention Assignment Agreement, when signed by you, set forth the terms of your
employment with SailPoint. This agreement can only be amended in writing, signed
by you and an officer of SailPoint.

 

This offer is valid for a period of three business days at which time you must
have returned the signed offer and SailPoint Employment, Proprietary
Information, and Invention Assignment Agreement.

 

Your employment with SailPoint is at will and may be terminated by you or by
SailPoint at any time and for any reason, with or without cause. No statement on
this letter, any SailPoint booklet, brochure, guideline, manual, policy or plan
should be construed as creating an employment contract for any specific
duration.

 

If these terms are agreeable, please indicate your acceptance by signing this
letter in the space provided below and returning it to me, along with your
completed and signed Employee, Proprietary Information, and Invention Assignment
Agreement.

 

Should you have any questions regarding this offer or any other issue, please
contact your recruiter or me at 512.346.2000.

 

Juliette, we look forward to welcoming you onto the SailPoint team. We are
committed to building a great company. With your help, I am confident we will
succeed.

 

 

3

--------------------------------------------------------------------------------

 

Sincerely,

[gwcufqiv2dno000002.jpg]

 

Mark McClain CEO & Founder

 

 

AGREED AND ACCEPTED:

 

 

 

/s/ Juliette Rizkallah

 

Juliette Rizkallah

 

 

 

07/02/2015

 

Date

 

4